Citation Nr: 0207593	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected arthritis of the right ankle prior to 
October 7, 1999.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected arthritis of the right ankle from October 
7, 1999.

4.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision in 
which the RO denied increased ratings for arthritis of the 
right knee, arthritis of the right ankle, and an anxiety 
disorder, evaluated as 20 percent, 20 percent, and 10 percent 
disabling, respectively.  The veteran filed a notice of 
disagreement the same month, and a statement of the case 
(SOC) was issued in January 1999.  The veteran submitted a 
substantive appeal the same month, with no hearing requested.  
By supplemental SOC (SSOC) of February 2001, the RO granted 
an increased rating to 30 percent for arthritis of the right 
ankle, effective October 7, 1999.  Since the RO has, in 
effect, granted a staged rating, the Board has separated the 
original issue before it (i.e., entitlement to an increased 
rating for arthritis of the right ankle) into two issues, as 
indicated on the title page of this decision.  

The Board notes that, in a statement received in June 2001, 
the veteran and his representative raised claims of service 
connection for a left leg disorder secondary to a service-
connected right leg disability, and post-traumatic stress 
disorder (PTSD).  These matters are currently before the RO, 
and not subject to appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected arthritis of the right 
knee is manifested by degenerative arthritis with some pain 
on motion; he denies any locking or instability.

3.  The medical evidence of record suggests right knee 
limitation of motion, with functional flexion to 60 degrees 
and functional extension to 5 degrees; ankylosis of the right 
knee is not present actually or functionally.

4.  Prior to October 7, 1999, the veteran's arthritis of the 
right ankle was manifested by no greater than marked limited 
motion without actual or functional ankylosis.

5.  As of October 7, 1999, the veteran's right ankle 
disability was not of such severity as to be more closely 
analogous to disability manifested by nonunion of the tibia 
with loose motion requiring a brace; the ankle is stable and 
actual or functional ankylosis is not present.

6.  The veteran's service-connected anxiety disorder 
symptomatology corresponds to occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, manifested by constant internal anxiety 
and periodic increase in social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5010, 5256, 5257, 5260, 5261 (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The criteria for the assignment of a rating in excess of 
20 percent for arthritis of the right ankle, prior to October 
7, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostics Code (DCs) 5262, 5270, 5271 
(2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

3.  The criteria for the assignment of a rating in excess of 
30 percent for arthritis of the right ankle, from October 7, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5262, 5270 
(2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

4.  A 30 percent rating for the veteran's service-connected 
anxiety disorder is warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9400; 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the veteran was originally granted service 
connection for anxiety by rating decision of March 1946, 
deemed noncompensable, and for arthritis of the right knee 
and right ankle by rating decision of April 1949, evaluated 
as 20 percent disabling.  In April 1952, the RO determined 
that the veteran's arthritis of the right knee and right 
ankle improved, and the rating was reduced to 10 percent.  By 
rating decision of July 1993, the veteran's disabilities of 
the right knee and right ankle were separately evaluated and 
found 20 percent and 0 percent disabling, respectively.  By 
rating action of May 1996, the rating for the disability of 
the right ankle disability was deemed compensable at 20 
percent. 

In April 1997, the veteran's representative filed a statement 
raising the increased rating claim currently on appeal.  The 
veteran's representative identified the Winston-Salem VA 
Outpatient Clinic (VAOPC) as a source of relevant medical 
treatment for the veteran's service-connected anxiety 
disorder.  The veteran's representative attached clinical 
records from the Winston-Salem VAOPC, contending that such 
records comprised evidence of an increase in severity of the 
veteran's right knee and ankle disabilities.  A lay statement 
from C. Lindsey, describing that the veteran's disabilities 
had worsened was also included.  The attached treatment 
records from the Winston-Salem VAOPC include a September 1995 
examination that reported, as follows:

Examination of the right knee reveals marked 
crepitus of the patellar on the femur with 
movement of the patellar.  This produces extreme 
pain.  Palpation of the knee both laterally and 
medially produces marked pain.  There is mild 
pain in the popliteal area of the right knee. . . 
.  The right knee will flex to 137º. . . .  There 
is mild crepitus with flexion and extension of 
the right knee . . . .  The veteran complains 
relatively severely with flexion of the right 
knee past 25º.  Examination of the ankle reveals 
tenderness above the ankle on the right as well 
as at the ankle.  Movement of the right ankle is 
markedly limited.  Dorsiflexion of the right 
ankle lacks 10º of coming neutral.  Plantar 
flexion is accomplished to 27º, meaning that the 
total movement of dorsiflexion and plantar 
flexion is 17º.  Medial flexion is accomplished 
to 15º, and lateral flexion 2º. . . .  He does 
riding lawnmower to cut his grass and has very 
little pain, but when he tries to trim his lawn 
with a push lawnmower, because of the severe pain 
of his right leg, knee, and ankle he has to rest 
frequently.

The veteran was diagnosed with multiple residuals due to 
injuries to the right knee and right ankle and foot. 

The RO requested additional records from the Winston-Salem 
VAOPC.  The records revealed that, in October 1996 and March 
1997, the veteran was diagnosed with anxiety disorder.  The 
treatment notes reported the veteran's subjective complaints 
such as sleep problems, recurrent thoughts, and irritability, 
but no comprehensive psychiatric examination was provided. 

Two VA examinations were provided in August 1997.  A VA 
psychiatric examination report detailed the objective 
findings, as follows:

On examination, he is an alert, cooperative man 
who is casually but neatly dressed, who answers 
questions and volunteers information.  There are 
no loose associations or flight of ideas . . . .  
His mood is pleasant and somewhat tense.  His 
affect appropriate.  There are no delusions, 
hallucinations, ideas of reference or 
suspiciousness.  He is oriented X3 and memory 
both remote and recent is good.  Insight and 
judgment appears [sic] to be adequate as does 
intellectual capacity.

The psychiatric examiner diagnosed anxiety disorder, not 
otherwise specified (NOS), and provided a global assessment 
functioning (GAF) score of 65.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition) (A GAF score is the 
examiner's judgment of the individual's overall level of 
functioning.  The GAF scale is between 1 and 100, with a 
higher score indicative of a higher level of functioning.  A 
GAF score of 65 denotes some mild symptoms or some difficulty 
in social and occupational functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.).

An August 1997 VA examination report of the veteran's right 
knee and ankle disabilities described the following objective 
findings:

Examination of the right knee, patient does have 
some swelling and deformity indicative of 
arthritis.  Knee joint is extremely tender, even 
to touch.  Patient has full extension at 0 with 
flexion to 110 degrees.  Ligaments appear to be 
intact.  There is bilateral joint line pain.  

On examination of the ankle, the ankle is 
extremely tender to touch.  There is also some 
swelling and deformity indicative of arthritis.  
On examination, patient has 10 degrees 
dorsiflexion, 45 degrees plantar flexion.  
Ligaments are intact but movement is extremely 
painful.  Patient can stand on his toes and 
heels, he can also squat.

The related X-rays of the right ankle were negative for 
evidence of degenerative joint disease, and X-rays of the 
right knee showed evidence of degenerative joint disease.  
The examiner diagnosed status post fracture of the right 
ankle without degenerative joint disease, and right knee pain 
with degenerative joint disease.

The RO denied the veteran's increased-rating claims in 
October 1997.  In a notice of disagreement submitted the same 
month, the veteran requested all treatment records from the 
Winston-Salem VAOPC for the prior twelve months.  

The RO obtained updated treatment reports from the Winston-
Salem VAOPC.  Updated treatment reports included notes dated 
in September 1997, indicating that the veteran was seen for 
right leg swelling and pain.  The physician diagnosed 
traumatic arthritis, right lower extremity with swelling.  
The veteran was also seen at the outpatient psychiatry 
clinic, where a psychiatrist diagnosed anxiety disorder.

Two additional VA examinations were provided in November 
1998.  On VA mental status examination, the veteran was 
pleasant and cooperative, and not hostile or belligerent.  
The veteran's mood was fairly good although he was anxious.  
He was not tearful.  No hallucinations, delusions, paranoia, 
or similar ideas were reported.  The veteran's speech was 
normal, with no pressure, flight of ideas or loose 
associations.  The veteran was oriented and alert, and his 
insight was fair and judgment was good.  The psychiatric 
examiner diagnosed generalized anxiety disorder, and provided 
a GAF score of 60.  A GAF score of 51 to 60 is reflective of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  American Psychiatric 
Association, Quick Reference to the Diagnostic Criteria from 
DSM-IV 46 (1994).

On November 1998 VA examination of the veteran's right knee 
and ankle, the examiner noted that there were no episodes of 
flare-ups, dislocation, inflammatory arthritis, fatigue, 
weakness, lack of endurance, or ankylosis.  Range of motion 
testing of the right knee demonstrated flexion to 90 degrees.  
The veteran's right ankle demonstrated dorsiflexion to 5 
degrees, and plantar flexion to 10 degrees.  The examiner 
noted some pain in the knee and the ankle at the extreme 
portions of motion.  Weight-bearing was described as good, 
and no ankylosis was present.  The examiner diagnosed 
fracture of the right ankle with residuals and injury to the 
right knee with residuals.  X-rays of the right knee showed 
moderate degenerative joint disease, and X-rays of the right 
ankle showed a calcaneal spur.

The RO obtained additional treatment records from the 
Winston-Salem VAOPC.  In September 1998, December 1998, and 
March 1999, the veteran complained of discomfort in the right 
leg.  He was diagnosed with right knee arthritis.  

In October 1999, the veteran was provided additional VA 
examinations.  On VA mental status examination, the objective 
findings were, as follows:

[T]his was an alert, cooperative man who was 
neatly dressed, who answers questions and 
volunteers information.  There are no loose 
associations or flight of ideas, no bizarre motor 
movements or tics.  Mood is calm, affect 
appropriate.  There are no delusions, 
hallucinations, ideas of reference or 
suspiciousness.  He is oriented X3 and memory for 
both remote and recent is good.  Insight and 
judgment appear to be adequate, as does 
intellectual capacity.

The psychiatric examiner diagnosed generalized anxiety 
disorder.  The psychiatric examiner offered an opinion as to 
the proper rating percentage based on the veteran's 
"moderate social and occupational impairment of functioning 
during periods of stress or symptoms, but controlled by 
continuous medication."

An October 1999 VA social and industrial survey was provided 
in addition to the VA mental status examination.  The 
licensed social worker concluded that the veteran had 
anxiety, tension, and depression resulting directly from his 
service in the military and, although he was able to function 
within the context of social and occupational norms, his 
level of internal distress was constant.

The October 1999 VA examination of the veteran's right knee 
and right ankle elicited the following subjective complaints:

Regarding the right ankle . . . [he] states that 
is [sic] right ankle aches everyday, it stays 
swollen . . . even in bed without weight bearing 
and he hurts worse when he is weight bearing. . . 
.  To spare the ankle he walks with a cane.  The 
veteran does not describe flares and does not 
describe any inflammation or significant change 
in these symptoms from day to day.

The veteran said his knee aches every day.  It 
stays swollen every day whether he is on the knee 
much or not.  He does not have flares, but the 
knee swells more on the days when he is more 
ambulatory. . . .  He cannot lock the knee . . . 
.  He uses a partial soft brace on the knee.

On physical examination, the veteran's right ankle was 
obviously swollen and the range of motion was reduced with 5 
degrees of dorsiflexion (the examiner was unable to force 
beyond that) with pain throughout.  The veteran demonstrated 
10 degrees of plantar flexion.  He had reduced lateral 
eversion and inversion of the foot on the ankle.  The veteran 
walked with a pronounced limp using a cane to spare weight on 
his right lower extremity.  A significant factor contributing 
to the veteran's pain was a spur on the calcaneus.  The 
examiner noted that the examination was similar to the 
November 1998 VA examination, but the veteran had increased 
swelling and marked increase in tenderness.  The veteran was 
noted to have stability, but the examiner opined that limited 
range of motion and pain on weight bearing severely 
compromised the functional use of the veteran's right ankle.  
On examination, the veteran's right knee was misshapen and 
larger than his left knee.  The examiner noted tenderness 
upon palpation.  The veteran could straighten his right knee 
to nearly 0-degree, with pain throughout, and the veteran 
could flex to 90 degrees, with pain throughout the majority 
of movement.  The examiner opined that the veteran had fairly 
good stability, but with arthritis and pain on motion, normal 
function or any function free of pain was severely impaired.  
The examiner diagnosed the following:  (1)  arthritis, 
traumatic, old fracture, healed, painful residuals, right 
ankle, with calcaneal spur; and (2) arthritis, traumatic, 
tricompartmental, moderately severe, right knee.  

Additional treatment records were received from the Winston-
Salem VAOPC in December 1999, for the period of March 1998 to 
September 1999.  The records revealed consistent diagnoses of 
anxiety disorder with the veteran's reports of increased 
symptoms.  

In February 2001, the RO increased the veteran's rating to 30 
percent for his service-connected right ankle disability.  
Later the same month, the RO requested updated treatment 
records from the Winston-Salem VAOPC.  Records not previously 
obtained included treatment notes dated in March and 
September 2000.  In March 2000, the veteran was seen 
following reports of pain in the right ankle and right knee 
and no improvement in psychiatric symptoms.  On examination, 
the psychiatrist noted that the veteran was alert and tense.  
Diagnoses of traumatic arthritis of the right knee and ankle, 
and generalized anxiety disorder, with a GAF score of 50, 
were provided.  In September 2000, the veteran was seen again 
for complaints of no improvement in psychiatric symptoms.  
The veteran was observed to be alert and quiet.  He was 
diagnosed with generalized anxiety disorder, with a GAF score 
of 51.

Two additional VA examinations were provided in May 2001.  On 
mental status examination, the veteran was alert, 
cooperative, and neatly dressed.  He answered questions and 
volunteered information.  There were no loose associations or 
flights of ideas, no bizarre motor movements, or tics.  The 
veteran's mood was tense, his affect appropriate.  The 
examiner noted no nightmares, flashbacks, or homicidal or 
suicidal ideations.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  The veteran's memory 
was reported to be good, both remote and recent.  The 
veteran's insight and judgment appeared adequate, as well as 
his intellectual capacity.  Regarding psychosocial 
functioning, the veteran was determined to be capable of 
providing his routine self-care and performing chores 
appropriate to his age.  The veteran reported having friends 
and some recreational and leisure pursuits, but spending most 
of his time around the house.  The psychiatric examiner 
diagnosed generalized anxiety disorder, with a current GAF 
score of 62 with moderate symptoms and difficulty in social 
functioning.  The psychiatric examiner described the veteran 
as having a few friends but requiring a fair amount of 
medication to control sleep.

On VA examination of the veteran's right knee and ankle in 
May 2001, the veteran denied any signs of instability or 
"giving way."  He had no locking and did not complain of 
lack of endurance.  He implicitly denied experiencing flare-
ups.  Objective findings were reported as follows:

Walks carefully with a slightly wide gait, 
pronounced limp favoring the right.  Lower 
extremity, right knee was larger than the left, no 
effusion noted.  Tenderness compressing the 
patella against the knee joint; and on palpation, 
lateral and anteriorly across the patella, some 
tenderness medially, and some lateral near the 
joint lines.  The veteran can straighten the knees 
to 0 degrees without significant discomfort, 
except in the final 5 degrees.  He can flex to 100 
degrees, he had pain through 60 - 90 degrees with 
flexion.  

The veteran has daily pain in the right ankle.  
The pain is more over the lateral than the medial 
side of the ankle.  The ankle stays swollen over 
the lateral malleolus; and in the past year, the 
veteran states he has had some less discomfort by 
the use of an ankle brace prescribed for him. . . 
.  Range of motion was limited with only 5 degrees 
dorsiflexion, 5 degrees plantar flexion.  Foot 
moved slightly on ankle, but with pain.  Against 
resistance of the examiner, there was 3/5 weakness 
in dorsiflexion of the right ankle compared to the 
left.

X-rays indicated intracompartmental arthritis in the right 
knee and evidence of degenerative changes in the right ankle, 
and calcaneal spur consistent with a diagnosis of arthritis 
of the right ankle.  The examiner diagnosed degenerative 
joint disease, right knee; and traumatic arthritis of the 
right ankle with calcaneal spur, and painful, markedly 
reduced motion.

In March 2001, the RO notified the veteran of its redefined 
duty to assist pursuant to newly enacted law.  The veteran 
was invited to identify or submit additional evidence.  In 
response, the veteran identified the Winston-Salem VAOPC as a 
source of relevant treatment.  Subsequently, the RO obtained 
treatment records from the Winston-Salem VAOPC for the 
identified treatment periods.  The records indicate, in 
relevant part, that, in March 2001, the veteran underwent a 
routine examination.  The veteran reported an increase in 
psychiatric symptoms.  Upon objective evaluation, it was 
noted that the veteran was alert and tense.  The psychiatrist 
diagnosed generalized anxiety disorder, and provided a GAF 
score of 51.  In September 2001, the veteran was seen on 
several occasions for complaints of pain in the right knee 
and ankle.  The diagnoses provided were consistent with those 
previously of record.  On September 24, 2001, during a 
scheduled appointment, the staff psychiatrist reviewed the 
veteran's mental status, as follow (spelling errors have been 
edited):

Adequately dressed and groomed.  Alert and 
o[riented] X3.  No evidence of agitation or 
violent thoughts.  No evidence of overt psychosis 
or overt depression but does feel sad about his 
daughter's death 2 years ago.  Does have anxiety 
which is relieved with meds.  Denies s/h 
[suicidal/homicidal] ideas or plans.  Insight and 
judgment is fair and adequate.

A GAF score of 55 was provided.  Another treatment note 
followed, providing a GAF score of 51.  

II.  Analysis

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B (2001).  Specified diseases 
and injuries are identified by separate, numerical diagnostic 
codes, subdivided by percentages of disability.  Id.  Where 
there is a question as to which of two percentage-evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran and his representative contend that his service-
connected right knee and ankle disabilities and anxiety 
disorder are more disabling than currently evaluated and 
warrant a higher rating.  As the veteran and his 
representative have expressed general disagreement with the 
assignment of the rating, the Board construes the appeal as 
an appeal for the maximum benefits allowable by the rating 
criteria.  See AB v. Brown, 6 Vet. App. 35 (1993).

A.  Increased Rating:  Right Knee

The Board notes that the veteran alleges debilitating right 
knee pain.  Therefore, in consideration of any functional 
loss due to pain and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
joints, the Board observes the provisions of 38 C.F.R. 
§§ 4.40, 4.45, respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
VAOPGCPREC 9-98 (August 14, 1998) (holding section 38 C.F.R. 
§ 4.40, 4.45 applicable when evaluating arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, and 
semilunar cartilage removal, DC 5259); VAOPGCPREC 36-97 
(December 12, 1997) (construing 38 C.F.R. §§ 4.40 and 4.45 
applicable to diagnostic codes involving loss of range of 
motion, i.e., DC 5293 pertaining to intervertebral disc 
syndrome).  However, if the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Generally, the evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14.  However, 
where there is competent evidence of arthritis and 
instability of the knee, separate ratings may be assigned for 
both limitation of motion of the knee and instability of the 
knee without violating the prohibition against pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997) (holding that arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, DCs 5003-10, 5257).  

Most recently, the RO has rated the veteran's service-
connected right knee disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  This rating 
code provides as follows:

Degenerative arthritis established by X-ray 
findings will be
rated on the basis of limitation of motion under 
the
appropriate diagnostic codes for the specific joint 
or joints
involved (DC 5200 etc.).  When however, the 
limitation of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic 
codes, a
rating of 10 pct is for application for each such 
major joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003.  
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, 
rate as
below:

With X-ray evidence of involvement of 2 or more 
major joints
or 2 or more minor joint groups, with occasional
incapacitating exacerbations..............................................20

With X-ray evidence of involvement of 2 or more 
major joints
or 2 or more minor joint groups..........................................10

Note (1): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, DC 5003.  Twenty percent is the highest 
rating available under DC 5010.

The Board has reviewed several diagnostic codes representing 
closely related diseases or injuries of the knee that provide 
for ratings in excess of 20 percent.  Under 38 C.F.R. 
§ 4.71a, DC 5256, pertaining to ankylosis of the knee, 
disorders are rated as follows:

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 
45 deg. or
more.............................................
............60
In flexion between 20 deg. and 45 
deg.........................50
In flexion between 10 deg. and 20 
deg.........................40
Favorable angle in full extension, or in slight 
flexion
between 0 deg. and 10 
deg....................................30

38 C.F.R. § 4.71a, DC 5256.  (Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Dorland's Illustrated Medical Dictionary 91 (29th 
ed. 2000)).

Another diagnostic code under which the veteran could be 
rated pertains to not otherwise specified impairment of the 
knee, DC 5257:

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe...........................................
...........30
Moderate.........................................
...........20
Slight...........................................
...........10

38 C.F.R. § 4.71a, DC 5257.

The rating criteria for limitation of motion of the knee are 
as follows:

5260  Leg, limitation of flexion of:
Flexion limited to 15 
deg.....................................30
Flexion limited to 30 
deg.....................................20
Flexion limited to 45 
deg.....................................10
Flexion limited to 60 
deg......................................0

5261  Leg, limitation of extension of:
Extension limited to 45 
deg...................................50
Extension limited to 30 
deg...................................40
Extension limited to 20 
deg...................................30
Extension limited to 15 
deg...................................20
Extension limited to 10 
deg...................................10
Extension limited to 5 
deg......................................0

38 C.F.R. § 4.71a, DCs 5260, 5261.

Following a complete review of the claims folder, the Board 
finds that a rating in excess of 20 percent for arthritis of 
the right knee is not warranted.  This determination is based 
on actual and functional impairment of the right knee.  
First, while DC 5256 provides for a rating in excess of 20 
percent, application of this code is inappropriate as the 
veteran has not been diagnosed with ankylosis of the knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility; medical 
evidence demonstrates that the veteran can flex and extend 
his knee to some degree without pain.

Second, the veteran does not experience recurrent subluxation 
or lateral instability necessary for a separate rating 
pursuant to 38 C.F.R. § 4.71a, DC 5257.  The Board finds 
probative the findings of the October 1999 VA examiner that 
the veteran had "good stability" and "fairly good 
stability."  Most importantly, the veteran himself, on VA 
examination of the right knee in May 2001, denied any signs 
of instability or "giving way."  He also denied locking.  
There is no contrary medical evidence of record.  
Accordingly, a separate rating pursuant to DC 5257 is not 
warranted.  Pain on motion is not for consideration under 
this diagnostic code.

Third, in regard to DC 5260, pertaining to limitation of 
flexion of the leg, the Board finds probative the worst range 
of motion performance of record as documented by the VA 
examination report of May 2001.  During the May 2001 VA 
examination, the veteran demonstrated right leg flexion to 
100 degrees, with pain from 60 degrees to 90 degrees.  This 
medical evidence suggests functional limitation of flexion of 
the leg to 60 degrees.  A higher rating pursuant to 38 C.F.R. 
§ 4.71a, DC 5260, would be warranted only if the veteran's 
flexion was limited to 30 degrees, actually or functionally.  

Finally, a higher rating is not warranted under DC 5260.  The 
worst extension performance of record was documented by VA 
examiner of May 2001.  During the May 2001 VA examination, 
the veteran demonstrated right leg extension to 0 degrees, 
with discomfort through the final 5 degrees of motion.  This 
medical evidence suggests functional limitation of right leg 
extension to 5 degrees.  A higher rating pursuant to 
38 C.F.R. § 4.71a, DC 5261, would be warranted only if the 
veteran's extension was limited to 20 degrees, actually or 
functionally.

In regards to medical evidence of limitation of motion, the 
Board acknowledges the October 1999 VA examiner's observation 
that the veteran experienced pain for the majority of right 
leg flexion and throughout right leg extension.  However, in 
the absence of specificity regarding degrees of limitation 
due to pain, the October 1999 VA examiner's opinion does not 
provide adequate evidence upon which to make a factual 
determination.  Furthermore, other evidence of record does 
not establish the presence of limitation of motion such as to 
warrant a higher evaluation.  For example, at the May 2001 VA 
examination, the physician specifically noted pain on motion 
from 60 to 90 degrees of flexion.  Accordingly, entitlement 
to an increased rating for arthritis of the right knee is not 
warranted.

B.  Increased Rating:  Right Ankle

The Board notes that the veteran alleges debilitating right 
ankle pain.  As outlined above regarding the veteran's right 
knee disability, the Board observes the provisions of 
38 C.F.R. §§ 4.40, 4.45, respectively.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); Johnston v. Brown, 10 Vet. App. 80 (1997); VAOPGCPREC 
9-98, 36-97, supra.  In the most recent rating action of 
record, the RO increased the veteran's service-connected 
right ankle disability rating to 30 percent from 20 percent, 
under 38 C.F.R. § 4.71a, DC 5262, functionally analogous to 
malunion of the tibia and fibula with marked knee or ankle 
disability, from October 7, 1999.  Prior to the February 2001 
rating action, the veteran's service-connected right ankle 
disability was evaluated as 20 percent disabling under the 
criteria for DC 5271, as follows:

5271  Ankle, limited motion of:
Marked.................................................
.......20
Moderate...............................................
......10

38 C.F.R. § 4.71a, DC 5271.

The criteria for DC 5262 are as follows:

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, requiring 
brace...............40
Malunion of:
With marked knee or ankle 
disability........................30
With moderate knee or ankle 
disability......................20
With slight knee or ankle 
disability........................10

38 C.F.R. § 4.71a, DC 5262.

The Board has reviewed the only other diagnostic codes 
representing a closely related disease or injury of the ankle 
that provides for a rating in excess of 20 percent.  Under DC 
5270, pertaining to ankylosis of the ankle, the criteria are 
as follows:

5270  Ankle, ankylosis of:
In plantar flexion at more than 40 deg., or in 
dorsiflexion at
more than 10 deg. or with abduction, adduction, 
inversion or
eversion 
deformity...........................................40
In plantar flexion, between 30 deg. and 40 deg., or in
dorsiflexion, between 0 deg. and 10 
deg......................30
In plantar flexion, less than 30 
deg..........................20

38 C.F.R. § 4.71a, DC 5270.

Following a complete review of the claims folder, the Board 
finds that a rating in excess of 20 percent prior to October 
7, 1999 is not warranted.  Furthermore, the Board finds that 
a rating in excess of 30 percent for arthritis of the right 
ankle, from October 7, 1999, is not warranted.  These 
determinations are based on actual and functional impairment 
of the right ankle.  

First, the Board observes that, prior to October 7, 1999, the 
veteran's limitation of motion of the right ankle was marked.  
This was confirmed by the VA examination of August 1997, 
provided shortly after his claim for an increased rating.  
The following November 1998 VA examination demonstrated a 
slight increase in disability in the form of decreased 
dorsiflexion to 5 degrees, plantar flexion to 10 degrees, 
with pain at the extremes of motion.  Nonetheless, an 
increased rating can not be provided on that basis, as the 
disability picture more nearly approximated the 20-percent 
criterion for marked limitation of motion of the ankle (DC 
5271) rather than the 30-percent or higher rating criteria 
for ankle ankylosis (DC 5270) or impairment of the tibia and 
fibula (DC 5262).  38 C.F.R. § 4.71a, DCs 5262, 5270, 5271.  
The veteran did not demonstrate ankylosis, actually or 
functionally.  38 C.F.R. § 4.71a, DC 5270.  Furthermore, in 
light of the veteran's good weightbearing capability as shown 
on November 1998 VA examination, the veteran's impairment 
could not be described as analogous to tibia and fibula 
impairment with malunion.  38 C.F.R. § 4.71a, DC 5262.

From October 7, 1999, the RO assigned a 30 percent rating for 
the veteran's right ankle disability.  The question arises as 
to whether a rating in excess of that is warranted.  Although 
the medical evidence demonstrates marked limitation of motion 
of the right ankle, the veteran does not demonstrate the 
higher level of disability equivalent to a 40 percent rating, 
actually or functionally.  No disability analogous to 
nonunion of the tibia or fibula has been found on medical 
examination, and the veteran does not require a brace for 
loose motion.  The disability suffered by the veteran, while 
causing significant symptoms, is simply not analogous to the 
severity of one who has nonunion of a weight bearing bone.

While DC 5270 provides for a rating in excess of 30 percent, 
application of this code is inappropriate as the veteran has 
not been diagnosed with ankylosis of the ankle.  Furthermore, 
the veteran may not be rated by analogy to this code as he 
does not suffer functional immobility.  The medical evidence 
demonstrates that the veteran can move his right ankle to 
some degree without pain.

C.  Increased Rating:  Anxiety Disorder

The general rating formula for mental disorders under 
38 C.F.R. § 4.130, DC 9400, pertaining to anxiety disorder, 
is as follows, in part:

Total occupational and social impairment, due to
such symptoms as: gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own 
name.......................100

Occupational and social impairment, with
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due
to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective 
relationships...............................70

Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired
abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social 
relationships...........50

Occupational and social impairment with occasional
decrease in work efficiency and intermittent
periods of inability to perform occupational tasks
(although generally functioning satisfactorily,
with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or
less often), chronic sleep impairment, mild memory
loss (such as forgetting names, directions, recent
events)............................................
....................30

Occupational and social impairment due to mild or
transient symptoms which decrease work efficiency
and ability to perform occupational tasks only
during periods of significant stress, or; symptoms
controlled by continuous 
medication...............10

38 C.F.R. § 4.130, DC 9400 (2001). 

Following a complete review of the claims folder, the Board 
finds that the veteran's anxiety disability picture more 
nearly approximates the criteria for a rating of 30 percent.  
38 C.F.R. §§ 4.130, 4.7.  The evidence of record reveals 
generally mild to moderate symptoms controlled by medication.  
The Board finds probative that an October 1999 social and 
industrial survey concluded the veteran had a constant level 
of internal distress, although maintaining an ability to 
function within the context of social and occupational norms.  
Furthermore, the veteran's GAF scores have ranged from 51 to 
65 (mild to moderate impairment), based on the veteran's 
report of increased psychiatric symptoms.  The criteria for a 
10 percent rating do not encompass the veteran's constant 
anxiety or the intermittent increase in symptom-severity.  
Such psychiatric symptomatology corresponds more closely to 
the next higher rating of 30 percent. 

A 50 percent rating for service-connected anxiety disorder is 
not warranted at this time.  The veteran's psychiatric 
symptoms do not liken to the enumerated criteria for a 50 
percent rating.  Notably, the veteran reported having friends 
and some recreational and leisure pursuits during his May 
2001 examination; and he has maintained a long-term marriage.  
His several examinations consistently reflect adequate 
judgment, good mood, and good memory.  In conclusion, based 
on the foregoing evidence, the Board determines that a 30 
percent schedular rating is warranted for the veteran's 
anxiety disorder.  38 C.F.R. § 4.130, DC 9400.

D.  Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 has redefined the duty 
to assist the veteran regarding his 

claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The 
Veterans Claims Assistance Act of 2000 revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The new law also provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim, and provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), 
(d); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. 45,620, 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).

In this regard, the Board notes that, by virtue of the RO's 
inquiries, the SOC and SSOCs, and the RO's March 2001 notice 
explaining its duties under the new law, the veteran and his 
representative were clearly advised of the types of evidence 
necessary to substantiate the claims.  Furthermore, the RO 
has undertaken to obtain all identified medical records.  The 
Board also observes that numerous VA examinations were 
provided in the course of the appeal.  In conclusion, the 
Board determines that all issues on appeal have been 
substantially developed, and no further assistance is 
warranted pursuant to the Veterans Claims Assistance Act of 
2000.



ORDER

An increased rating for service-connected arthritis of the 
right knee is denied.

An increased rating for service-connected arthritis of the 
right ankle prior to and from October 7, 1999 is denied.

A 30 percent schedular rating for service-connected anxiety 
disorder is granted, subject to the applicable criteria 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

